In supplementary proceedings an order of the County Court of Westchester county denied, without prejudice to renewal upon a proper showing, the judgment debtor’s motion to vacate an order directing the judgment debtor to appear for examination. The motion was made on the ground the judgment forming the basis of the supplementary proceedings was extinguished by the discharge of the judgment debtor *634in bankruptcy. Order affirmed, with ten dollars costs and disbursements. In our opinion, the nature of the action is sufficiently apparent from the record before the court. Appellant may purge himself of his default by paying costs pursuant to the order under review and appearing for examination on five days’ notice. Young, Hagarty, Johnston, Adel and Taylor, JJ., concur.